United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Belleville, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1817
Issued: April 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 12, 2016 appellant filed a timely appeal from an August 18, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established more than five percent permanent
impairment of her right upper extremity, for which she has previously received a schedule award.
FACTUAL HISTORY
On February 21, 2014 appellant, then a 58-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained an injury to her right shoulder as a result of
slipping and falling on ice while loading mail into her vehicle. By decision dated June 5, 2014,
1

5 U.S.C. § 8101 et seq.

OWCP accepted the claim for scapulohumeral fibrositis/impingement of the right shoulder and a
right rotator cuff tear.
Appellant sought treatment with Dr. Peter J. Anderson, a Board-certified orthopedic
surgeon, and underwent an arthroscopic acromioplasty, open distal clavicle excision, and rotator
cuff debridement and repair on October 10, 2014. Dr. Anderson noted that he minimally
debrided the bursa as most of the rotator cuff was intact. On December 15, 2014 he released
appellant to return to work with restrictions of sedentary work and no use of the right arm.
In a letter dated February 3, 2015, addressed to the employing establishment,
Dr. Anderson noted that appellant had reached maximum medical improvement (MMI) from her
conditions of a rotator cuff tear and acromioclavicular joint arthrosis. He noted that her final
impairment rating was 20 percent.
On August 24, 2015 appellant filed a claim for a schedule award (Form CA-7).
By letter dated September 14, 2015, OWCP informed appellant of the evidence required
to support her claim for a schedule award.
In a report dated October 19, 2015, Dr. Anderson noted that appellant had reached MMI
and related that she had 15 percent permanent impairment of the upper extremity based on her
rotator cuff surgery complicated by stiffness and pain.
By decision dated November 13, 2015, OWCP denied appellant’s claim for a schedule
award, noting that she failed to submit sufficient medical evidence to establish a permanent
impairment. It noted that the report of Dr. Anderson dated October 19, 2015 failed to explain
how he arrived at the figure of 15 percent with reference to the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides
2009).
On January 19, 2016 appellant requested reconsideration of OWCP’s November 13, 2015
decision. With her request, she attached a letter from Dr. Anderson, dated December 15, 2015.
Dr. Anderson wrote that he had rated appellant’s impairment pursuant to the A.M.A., Guides
sixth edition. He opined that she had 13 percent upper extremity impairment due to a class 1
injury for a rotator cuff repair with residual symptoms and some loss of motion. Dr. Anderson
noted that appellant had some modifiers, including her loss of motion and residual functional
loss. He related that he had rated her impairment pursuant to the A.M.A., Guides at page 405 for
the upper extremity, 403 for the upper extremity, as well as page 417.
OWCP routed the case file, a statement of accepted facts, and medical reports of
Dr. Anderson to a district medical adviser (DMA) on April 6, 2016. On May 8, 2016 the DMA
rendered a report, finding that appellant’s final right upper extremity impairment was five
percent. The DMA explained that he rated her right upper extremity impairment using the
diagnosis-based impairment (DBI) method as the physical examinations did not denote range of
motion (ROM) measurements. He noted that both diagnoses for appellant’s shoulder impairment
yielded the same impairment rating, so he chose to rate the partial rotator cuff tear. The DMA
then explained that partial rotator cuff tear with residual loss was a class 1 impairment. A default
grade C corresponded to three percent impairment rating (Table 15-5, page 402). The Functional
2

History (GMFH) was grade modifier 1 for a mild problem (Table 15-7, page 406). The Physical
Examination (GMPE) was a grade modifier 1 for a mild problem (Table 15-8). The Clinical
Studies (GMCS) was a grade modifier 4 as it showed rotator cuff tear and biceps tendon
pathology (Table 15-9, page 410). The net modifier was +3 (0+0+3). This moved the grade 2
spaces to the right to a grade E which corresponded to five percent permanent impairment of the
right upper extremity.
The DMA further noted that he had reviewed Dr. Anderson’s report and was unclear as to
how he arrived at a rating of 13 percent for a rotator cuff tear, as the pages referenced by
Dr. Anderson did not correspond to the evaluation of impairment for that condition. He
observed that the date of MMI was February 3, 2015.
By decision dated May 16, 2016, OWCP concluded that the new evidence warranted
modification of its November 13, 2015 decision. Consequently, it vacated its prior schedule
award decision, and granted a schedule award of five percent permanent impairment of the right
upper extremity. The date of MMI was noted as February 3, 2015. The award covered a period
of 15.6 weeks from July 4 through October 21, 2015.
On August 2, 2016 appellant requested reconsideration of OWCP’s May 16, 2016
decision. With her request, she attached notes from a physical therapist regarding a work
conditioning reevaluation. Appellant also submitted a letter dated July 18, 2016 from
Dr. Anderson, in which he noted that he agreed with the “evaluation regarding the percentage of
job demands she is able to do, her ROM, and her pain level.”
By decision dated August 18, 2016, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision of May 16, 2016. It noted that Dr. Anderson’s letter of
July 18, 2016 did not clarify how he arrived at his earlier impairment rating.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.2 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.3 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.4
2

See 20 C.F.R. §§ 1.1-1.4.

3

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
4

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

3

5 U.S.C.

The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).5 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.6
ANALYSIS
OWCP accepted appellant’s claim for scapulohumeral fibrositis/impingement of the right
shoulder and a right rotator cuff tear. The issue is whether appellant sustained more than five
percent permanent impairment of the upper right extremity, for which she had previously
received a schedule award. The Board finds that the case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.7
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.8 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.9
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5(a) (February 2013).
6

Isidoro Rivera, 12 ECAB 348 (1961).

7

T.H., Docket No. 14-0943 (issued November 25, 2016).

8

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

9

Supra note 7.

4

extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the August 18, 2016
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the August 18, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this opinion.
Issued: April 14, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

